Title: From George Washington to Major General William Heath, 8 August 1780
From: Washington, George
To: Heath, William


					
						Dr Sir
						Head qrs Orange Town Augt 8. 1780
					
					I have received in order of their dates your several Letters of the 31st & 31st Ulto & of the 2d & 4th Instant.
					I am exceedingly happy in the conduct of the Militia, in turning out with so much spirit & alacrity. It does them great honor, at the same time it is very interesting to the Common cause. The Count de Rochambeau has expressed himself highly pleased with them, and in such

terms as has given me much satisfaction. Gratitude Interest and policy combined in the strongest manner to lead us to give him the earliest and effectual support. The Count will have received long before this, my Letters advising him of the certain return of Genl Clinton to New York, and will have made every necessary arrangement in consequence of it. You will see by my Letter of the 3d that your joining the Army is entirely with Yourself. Sir Henry Clinton’s return having put an end to the plan I had formed of an immediate attempt on New York, while he should be operating to the Eastward, the Army has passed the River & we are now going, agreable to my original design, to establish, as soon as possible, a communication for the present across the River at Dobbs’s ferry, in order to aid our land transportation and facilitate our supplies of bread, which at any rate will be found sufficiently difficult, but much less so, than if the flour was to be carried the circuitous rout by King’s ferry and thence to the plains.
					I very much wish that the Fleet reported to have been met at sea, may have been the second division from France, and that it may get safe into port. In order to give it the better chance for this, it would be well the intelligence should remain a secret; for should it reach the Enemy, they will try every possible measure, they can devise, to intercept it. I am Dr Sir With great regard Yr Most Obedt st
					
						Go: Washington
					
				